PER CURIAM.
We reverse in part the trial court’s order denying Willie Bud Reed Jr.’s petition for writ of habeas corpus. Reed alleged a legally sufficient claim requesting permis*966sion to file a belated motion for postconviction relief. On remand the trial court shall conduct an evidentiary hearing to determine whether appellant retained counsel to timely file a rule 3.850 motion and whether counsel failed to timely file such a motion. See Medrano v. State, 748 So.2d 986 (Fla.1999); Steele v. Kehoe, 747 So.2d 931 (Fla.1999); Krasnick v. State, 780 So.2d 1045 (Fla. 4th DCA 2001).
KLEIN, TAYLOR and MAY, JJ„ concur.